EXHIBIT 99.1 [Sun Healthcare Group, Inc. Logo] December 12, 2011 Joseph A. De Perio George E. Hall Clinton Group, Inc. 9 West 57th Street 26th Floor New York, NY 10019 Dear Mr.De Perio and Mr. Hall: We have received your letter to the Board of Directors dated December 12, 2011 and have provided a copy of the letter to the Board.Our Board of Directors and management are committed to exploring all reasonable alternatives to increase stockholder value, and in that context, will review your suggestions and give them appropriate consideration. The views of our stockholders are very important to us and we welcome their input and perspectives.As always, I am available should you wish to discuss your suggestions further. Sincerely, /s/ William A. Mathies William A. Mathies Chairman and Chief Executive Officer Sun Healthcare Group, Inc. 18831 Von Karman, Suite 400, Irvine, CA 92612-1537 Telephone (949) acsimile (949) 255 7054 www.sunh.com
